Exhibit 10.8

 

LOGO [g775375ex10_8pg001.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

  

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

12K & UNDER MOTORS 1ST CHOICE AUTO BROKERS LLC 1ST CHOICE AUTO SALES INC 1ST
CHOICE MOTORS 1ST CLASS AUTO SALES 1ST STOP MOTORS INC 247 AUTO SALES
301CARSALES.COM 31 W AUTO BROKERS INC 40 HIGHWAY AUTO SALES LLC 4042 MOTORS LLC
5 STAR AUTO SALES 5 STAR INDY AUTO LLC 60 WEST AUTO SALES LLC 83 AUTO SALES LLC
A & D MOTORS, INC. A & S GRAND AVE A 1 AUTO SALES INC A LOT OF USED CARS A
LUXURY AUTO A PLUS CAR SALES & RENTALS INC A.R.J.’S AUTO SALES, INC A-1 AUTO
GROUP LLC AAA AUTOMOTIVE LLC AAB INTERNATIONAL AUTO SALES AACC AUTO CAR SALES,
INC ABBY’S AUTOS, INC. ABERNETHY CHRYSLER JEEP DODGE ACCURATE AUTOMOTIVE OF
ACTIVE AUTO SALES ADAMSON FORD LLC ADS AUTO DISCOUNT SALES INC ADVANCE AUTO
WHOLESALE, INC. ADVANCED AUTO & TRUCK ADVANCED AUTO BROKERS, INC. ADVENTURE
SUBARU LLC AFFORDABLE AUTO MOTORS, INC AIRPORT CHRYSLER DODGE JEEP AJ’S AUTO AK
IMPORTS AUTO SALES AL PIEMONTE SUZUKI INC ALABAMA DIRECT AUTO ALFA MOTORS ALL
ABOUT AUTO’S INC

DEALER NAME

ALL AMERICAN AUTO MART ALL CARS LLC ALL IN ONE AUTOMOTIVE GROUP ALL SEASON AUTO
SALES LLC ALL STAR AUTO SALES ALL STAR DODGE CHRYSLER JEEP ALL STAR MOTORS INC
ALLAN VIGIL FORD ALLANS SHOWCASE ALLEN TURNER AUTOMOTIVE ALLSTAR MOTORS, INC.
ALMA CHEVROLET BUICK GMC ALPHA MOTORS LLC AL’S AUTO MART ALTERNATIVES ALWAYS
APPROVED AUTO LLC AMERICAN AUTO SALES OF CLOVER AMERICAN AUTO SALES WHOLESALE
AMERICAN PRESTIGE AUTOS INC AMERICAN SALES & LEASING INC AMERIFIRST AUTO CENTER,
INC. AMG AUTO SALES INC AMS CARS ANDY MOHR BUICK PONTIAC GMC ANDY MOHR
CHEVROLET, INC. ANDY MOHR FORD, INC. ANDY MOHR TOYOTA ANSWER ONE MOTORS ANTHONY
PONTIAC GMC BUICK INC ANTHONY WAYNE AUTO SALES ANTIQUE MOTORS APPROVAL AUTO
CREDIT INC. AR MOTORSPORTS INC ARB WHOLESALE CARS INC ARC AUTO LLC ARCH AUTO
SALES ARDMORE AUTO SALES LLC ARENA AUTO SALES ARES FINANCIAL SERVICES LLC
ARMSTRONG FORD OF HOMESTEAD ASANKA CARS.COM ATA TRUCK & AUTO SALES ATCHINSON
FORD SALES ATL AUTO TRADE INC

 



--------------------------------------------------------------------------------

DEALER NAME

ATL AUTOS .COM ATLANTA BEST USED CARS LLC ATLANTA LUXURY MOTORS INC ATLANTA USED
CARS CENTER, INC ATLANTIS RENT A CAR AND AUCTION DIRECT USA AURORA MOTOR CARS
AUTO ACCEPTANCE CENTER AUTO AMERICA AUTO BANK, INC. AUTO BROKERS, INC. AUTO
CENTERS NISSAN INC AUTO CENTERS ST CHARLES LLC AUTO CITY LLC AUTO CLUB OF MIAMI
AUTO CREDIT AUTO DIRECT AUTO DIRECT COLUMBUS OH AUTO DIRECT PRE-OWNED AUTO
EXCHANGE AUTO EXCHANGE AUTO EXCHANGE OF DURHAM AUTO EXPRESS CREDIT INC AUTO
EXPRESS ENTERPRISE INC AUTO FINDERS, INC. AUTO GALAXY INC AUTO ICONS LLC AUTO
LAND AUTO SALES INC AUTO LIAISON INC AUTO LIBERTY OF ARLINGTON AUTO LINE, INC.
AUTO MALL OF TAMPA INC AUTO MASTERS AUTO SALES LLC AUTO MASTERS OF NASHVILLE LLC
AUTO MAX AUTO MEGA STORE LLC AUTO NETWORK OF THE TRIAD LLC AUTO PARK CORPORATION
AUTO PLAZA USA AUTO PLUS OF SMITHVILLE LLC AUTO POINT USED CAR SALES AUTO PORT
AUTO PROFESSION CAR SALES 2 AUTO PROFESSIONAL CAR SALES

DEALER NAME

AUTO RITE, INC AUTO SALES OF WINTER GARDEN AUTO SELECT AUTO SELECT INC AUTO
SELECTION OF CHARLOTTE AUTO SENSATION USA, INC. AUTO SOURCE AUTO SOURCE CAROLINA
LLC AUTO SPECIALISTS AUTO SPORT, INC. AUTO STOP INC AUTO TRADEMARK AUTO TRUST
LLC AUTO UNION OF MIAMI INC AUTO VILLA AUTO VILLA OUTLET AUTO VILLA WEST AUTO
WAREHOUSE INC AUTO WEEKLY SPECIALS AUTO WISE AUTO SALES AUTO WORLD AUTO WORLD
AUTOBRANCH AUTODRIVE, LLC AUTOLANTA COLLECTION AUTOMAC USA INC AUTOMART #1 LLC
AUTOMAX AUTOMAX AUTOMAX AUTO SALES INC AUTOMAX CHRYSLER DODGE JEEP AUTOMAX OF
ANDERSON AUTOMAX OF GREENVILLE AUTOMOTIVE DIRECT USA INC AUTOMOTIVE GROUP OF
OFALLON/CO AUTONATION IMPORTS AUTO SALES AUTONET GROUP LLC AUTONOMICS AUTOPLEX
AUTOPLEX IMPORT AUTOQUICK, INC. AUTORAMA PREOWNED CARS AUTOS BEST INC AUTOS
DIRECT INC

 



--------------------------------------------------------------------------------

DEALER NAME

AUTOS DIRECT ONLINE AUTOS R US AUTOSHOW SALES AND SERVICE AUTOSPORTS AUTOWAY
CHEVROLET AUTOWAY FORD OF BRADENTON AUTOWORLD USA AVENUE AUTO AND RV AVIS FORD B
& B ELITE AUTO SALES LLC B & W MOTORS BAKER’S BODY SHOP BALLAS BUICK GMC
BALLPARK AUTO LLC BANK AUTO SALES BARBIES AUTOS CORPORATION BARGAIN SPOT CENTER
BARNES USED CARS LLC BARRY BROWN MOTORS LLC BARTOW FORD COMPANY BARTS CAR STORE
BARTS CAR STORE INC BARTS CAR STORE INC BASELINE AUTO SALES, INC. BATES FORD INC
BEACH AUTO KINGS BEACHSIDE RIDE BEACHUM AND LEE FORD INC BEAU TOWNSEND NISSAN,
INC. BEDFORD AUTO WHOLESALE BEECHMONT FORD BEEJAY AUTO SALES INC BEFORD AUTO
BEHLMANN ST PETERS PREOWNED BELAIR ROAD DISCOUNT AUTO BELLS AUTO SALES BELL’S
AUTO SALES BENJI AUTO SALES CORP BENSON CADILLAC NISSAN, INC. BENSON FORD
MERCURY BENSON HYUNDAI LLC BENSON NISSAN BEREA AUTO MALL BERGER CHEVROLET

DEALER NAME

BERKELEY FORD BESSEMER AL AUTOMOTIVE LLC BEST AUTO SELECTION INC BEST BUY AUTO
MART LLC II BEST BUY AUTO SALES OF TAMPA BEST CARS KC INC BEST CHEVROLET BEST
DEAL AUTO SALES BEST PRICE DEALER INC BEST VALUE AUTO SALES INC BESTWAY AUTO
BROKERS LLC BETTER AUTOMALL LLC BEV SMITH KIA BEXLEY MOTORCAR COMPANY LLC BIG
BLUE AUTOS, LLC BIG BOYS TOYS FLORIDA LLC BIG CHOICES AUTO SALES INC BIG M
CHEVROLET BIG O DODGE OF GREENVILLE, INC BILL BLACK CHEVROLET, BILL ESTES
CHEVROLET BILL KAY FORD INC BILL MAC DONALD FORD INC BILL OWENS AUTO SALES BILL
STANFORD PONT CAD OLDS GM BILLS & SON AUTO SALES INC BILLS AUTO SALES & LEASING,
LTD BILTMORE MOTOR CORP. BIRMINGHAM WHOLESALE AUTO LLC BLEECKER BUICK-GMC INC
BLEECKER CHRYSLER DODGE JEEP BLOOMINGTON AUTO CENTER BLUE SPRINGD FORD SALES INC
BLUESLADE MOTOR CARS LLC BOB JEANNOTTE BUICK GMC TRUCK BOB KING MITSUBISHI BOB
KING’S MAZDA BOB MAXEY FORD BOB MAXEY LINCOLN-MERCURY BOB PULTE CHEVROLET GEO,
INC. BOB STEELE CHEVROLET INC. BOBB CHRYSLER DODGE JEEP RAM BOBB SUZUKI BOBBY
LAYMAN CHEVROLET, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

BOBBY MURRAY TOYOTA BOBILYA CHRYSLER PLYMOUTH BOMMARITO CHEVROLET MAZDA BONANZA
AUTO CENTER INC BONIFACE HIERS MAZDA BORCHERDING ENTERPRISE, INC BOSAK HONDA
BOULEVARD AUTO EXCHANGE 2 INC BOYD AUTOMOTIVE BRADLEY CHEVROLET, INC. BRAD’S
USED CARS BRAMLETT PONTIAC INC BRANDON AUTO MALL FIAT BRANDON HONDA BRANDON
MITSUBISHI BRANNON HONDA BRAZIL AUTO MALL INC BRECKENRIDGE MOTORS EAST LLC
BREVARD VALUE MOTORS BRICKELL HONDA BUICK & GMC BROMAR LLC BROMLEY AUTO SALES,
LLC BRONDES FORD MAUMEE LTD BROOKS AUTO SALES BROTHERS CHEVROLET OLDSMOBILE
BROWN MOTOR SALES BRYANT AUTO SALES INC BUCKEYE CITY AUTOMOTIVE GROUP BUCKEYE
FORD LINCOLN MERC OF O BUCKEYE NISSAN, INC. BUSH AUTO PLACE BUY RIGHT AUTO SALES
INC BUYERS CHOICE AUTO CENTER LLC BUZZ KARZ LLC BYERLY FORD-NISSAN, INC BYERS
CHEVROLET LLC BYERS DELAWARE BYERS KIA C & J AUTO WORLD LLC C & S SALES CADILLAC
OF NOVI INC CALDERONE CAR AND TRUCK CALIFORNIA AUTO CONNECTION INC CALVARY
CARS & SERVICE, INC

DEALER NAME

CAMPBELL CHEVOFBOWLGREENKYINC CANCILA MARTY DODGE CHRYSLER J CAPITAL AUTO
BROKERS CAPITAL BUICK PONTIAC GMC LLC CAPITAL MOTORS CAPITAL MOTORS LLC CAPITAL
MOTORS LLC CAPITOL AUTO SALES, INC. CAPITOL CADILLAC CAR AMERICA LLC CAR BAZAAR
INC OF FRANKLIN CAR BIZ OF TENNESSEE CAR CITY USA LLC CAR CONCEPTS REMARKETING
CAR COUNTRY CAR CREDIT INC CAR CREDIT XPRESS CAR DEPOT CAR FACTORY OUTLET CAR
FINDERS, LLC CAR MART FL.COM CAR NATION CAR SOURCE, LLC. CAR YEP LLC CAR ZONE
CARDINAL MOTORS INC CARDIRECT LLC CAREY PAUL HONDA CARMART AUTO SALES CARMART
AUTO SALES, INC. CARMART AUTOMALL LLC CARMAXX LLC CAROLINA AUTO EXCHANGE
CAROLINA AUTO SPORTS CAROLINA MOTORCARS CARPLUS AUTO SALES INC CARPORT SALES &
LEASING, INC. CARROLLTON MOTORS CARS & CREDIT OF FLORIDA CARS & TRUCKS CARS 4
LESS LLC CARS DIRECT CARS GONE WILD II LLC CARS N CARS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

CARS OF JAX INC CARS PLUS CREDIT LLC CARS PLUS LLC CARS TO GO AUTO SALES AND
CARS TRUCKS & MORE INC CARS UNLIMITED CARS YOU CAN TRUST CARSMART AUTO SALES LLC
CARSMART, INC. CARTROPIX CARXPRESS CARZ N TRUX CARZ, INC. CARZZ AUTO SALES INC
CAS SALES & RENTALS CASH AUTO SALES LLC CASTRIOTA CHEVROLET GEO INC. CAVALIER
AUTO SALES INC CC MOTORS INC CD S AUTOMOTIVE CENTRAL 1 AUTO BROKERS CENTRAL
FLORIDA EXPORTS, INC. CENTRAL MOTOR WERKS, INC CENTRAL PONTIAC INC. CERTIFIED
AUTO CENTER CERTIFIED AUTO DEALERS CHAMPION CHEVROLET CHAMPION OF DECATUR, INC.
CHAMPION PREFERRED AUTOMOTIVE CHAMPION TRUCK CENTER LLC CHARLES BARKER PREOWNED
OUTLET CHARLOTTE MOTOR CARS LLC CHARS CARS LLC CHASE AUTO GROUP CHATHAM PARKWAY
TOYOTA CHESAPEAKE AUTO GROUP CHESTATEE FORD INC CHEVROLET BUICK OF QUINCY INC.
CHEVROLET OF DUBLIN CHICAGO AUTO DEPOT INC CHICAGO AUTO SOURCE INC CHICAGO
MOTORS INC CHRIS CARROLL AUTOMOTIVE CHRIS LEITH AUTOMOTIVE INC

DEALER NAME

CHRIS MOTORS AUTO SALES CHRIS SPEARS PRESTIGE AUTO CHRYSLER JEEP OF DAYTON
CINCINNATI AUTO WORKS CIRCLE CITY ENTERPRISES, INC. CITY AUTO SALES CITY IMPORT
GALLERY LLC CITY MOTORS FLORIDA LLC CITY STYLE IMPORTS INC CITY TO CITY AUTO
SALES, LLC CLARK CARS INC CLARKSVILLE AUTO SALES CLASSY AUTO SALES CORP CLEAN
CARS CLEARANCE AUTO STORE CLEARWATER CARS INC CLEARWATER TOYOTA CLIFF & SONS
AUTO SALES CLIFT BUICK GMC COASTAL AUTO GROUP INC. DBA COASTAL AUTO, INC.
COCONUT CREEK HYUNDAI COGGIN HONDA COGGIN NISSAN COLE FORD LINCOLN LLC COLUMBUS
AUTO RESALE, INC COLUMBUS AUTO SOURCE COLUMBUS AUTO WAREHOUSE LLC COLUMBUS CAR
TRADER COMMONWEALTH DODGE LLC CONCOURS AUTO SALES, INC. CONEXION AUTO SALES
CONWAY HEATON INC CONWAY IMPORTS AUTO SALES COOK & REEVES CARS INC COOKE’S AUTO
SALES COOK-WHITEHEAD FORD, INC COPELAND MOTOR COMPANY CORAL WAY AUTO SALES INC
CORLEW CHEVROLET CADILLAC OLDM CORPORATE FLEET MANAGEMENT CORTEZ MOTORS
COTTAGEVILLE MOTOR SALES INC COUGHLIN AUTOMOTIVE- PATASKALA

 



--------------------------------------------------------------------------------

DEALER NAME

COUGHLIN CHEVROLET- NEWARK COUGHLIN FORD OF CIRCLEVILLE COUGLIN CHEVROLET BUICK
CADILL COUNTRY HILL MOTORS INC COUNTRY HILL MOTORS, INC. COUNTRYSIDE FORD OF
CLEARWATER COURTESY CHRYSLER JEEP DODGE COURTESY NISSAN COWBOYS WHOLESALE INC
COX AUTO SALES COYLE CHEVROLET CRABBS AUTO SALES CRAIG & BISHOP, INC. CRAMER
HONDA OF VENICE CRAMER TOYOTA OF VENICE CREDIT CARS USA CREDIT MASTER AUTO SALE
INC CREDIT SOLUTION AUTO SALES INC CREDIT UNION REMARKETING CRENCOR LEASING &
SALES CRESTMONT HYUNDAI, LLC CRM MOTORS, INC. CRONIC CHEVROLET OLDSMOBILE CRONIC
CHEVROLET, OLDSMOBILE- CROSSROADS AUTO SALES INC CROSSROADS FORD INC CROWN ACURA
CROWN AUTO & FLEET SERVICES CROWN AUTO GROUP INC CROWN AUTOS CROWN BUICK GMC
CROWN EUROCARS INC CROWN HONDA CROWN KIA CROWN KIA CROWN MITSUBISHI CROWN MOTORS
INC CROWN NISSAN CROWN NISSAN CRUISER AUTO SALES CURRIE MOTORS FRANKFORT INC
CURRY HONDA CUSTOM CAR CARE D & D ALL AMERICAN AUTO SALES

DEALER NAME

D & J MOTORS, INC. DADE CITY AUTOMAX DAN CUMMINS CHV BUICK PONTIAC DAN TUCKER
AUTO SALES DANE’S AUTO SALES LLC DAVCO AUTO LLC DAVE SINCLAIR LINCOLN DAVES
JACKSON NISSAN DAVID SMITH AUTOLAND, INC. DAWSONS AUTO & TRUCK SALES INC DAYTON
ANDREWS DODGE DBA AUTONATION CHEVROLET DEACON JONES AUTO PARK DEACON JONES
NISSAN LLC DEALERS CHOICE MOTOR COMPANY DEALS 4 U AUTO LLC DEALS ON WHEELS DEALZ
AUTO TRADE DEALZ ON WHEELZ LLC DEAN SELLERS, INC. DEFOUW CHEVROLET, INC. DELRAY
HONDA DELUCA TOYOTA INC DELUXE MOTORS, INC. DENNIS AUTO POINT DENNY’S AUTO
SALES, INC. DEPENDABLE MOTOR VEHICLES INC DEPUE AUTO SALES INC DEREK MOTORCAR CO
INC DESTINYS AUTO SALES DETROIT AUTO PARTS LLC DETROIT II AUTOMOBILES DEWEY
BARBER’S F1 MOTORCARS DEWITT MOTORS DI LUSSO MOTORCARS DIAMOND MOTORS OF DAYTONA
DIANE SAUER CHEVROLET, INC. DICK BROOKS HONDA DICK MASHETER FORD, INC. DICK
SCOTT NISSAN, INC. DICK WICKSTROM CHEVROLET INC DIMMITT CHEVROLET DISCOUNT AUTO
SALES DISCOVERY AUTO GROUP

 



--------------------------------------------------------------------------------

DEALER NAME

DIVERSIFIED AUTO SALES DIXIE IMPORT INC DIXIE WAY MOTORS INC DM MOTORS, INC.
DODGE OF ANTIOCH INC DON AYERS PONTIAC INC DON FRANKLIN CHEVROLET, BUICK DON
HINDS FORD, INC. DON JACKSON CHRYSLER DODGE DON JACKSON IMPORTS CARS INC DON
MARSHALL CHYSLER CENTER DON REID FORD INC. DORAL CARS OUTLET DOWNTOWN BEDFORD
AUTO DRAKE MOTOR COMPANY DRIVE NOW AUTO SALES DRIVE SMART AUTOS DRIVER SEAT AUTO
SALES LLC DRIVERIGHT AUTO SALES, INC. DRIVERS WORLD DRIVEWAY MOTORS
DRIVEWAYCARS.COM DRY RIDGE TOYOTA DUBLIN CADILLAC NISSAN GMC DUVAL CARS LLC
DUVAL FORD DYNASTY MOTORS E & R AUTO SALES INC EAGLE LAKE CARS EAGLE ONE AUTO
SALES EARL TINDOL FORD, INC. EASLEY MITSUBISHI’S THE EAST ANDERSON AUTO SALES
EASTERN SHORE AUTO BROKERS INC EASTGATE MOTORCARS, INC EASY AUTO AND TRUCK EASY
FINANCE AUTO EAZY RIDE AUTO SALES LLC ECONO AUTO SALES INC ECONOMIC AUTO SALES
INC ED NAPLETON HONDA ED TILLMAN AUTO SALES ED VOYLES HONDA ED VOYLES HYUNDAI

DEALER NAME

ED VOYLES KIA OF CHAMBLEE EDDIE ANDRESON MOTORS EDDIE MERCER AUTOMOTIVE EDGE
MOTORS EDWARDS CHEVROLET CO EJ’S QUALITY AUTO SALES, INC. ELITE AUTO SALES OF
ORLANDO ELITE AUTO WHOLESALE ELITE AUTOMOTIVE GROUP ELITE CAR SALES WEST INC
ELITE MOTORS, INC. ELYRIA BUDGET AUTO SALES INC EMJ AUTOMOTIVE REMARKETING
EMPIRE AUTO SALES & SERVICE EMPIRE AUTOMOTIVE GROUP ENON AUTO SALES ENTERPRISE
ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE CAR
SALES ENTERPRISE CAR SALES ENTERPRISE LEASING COMPANY ENTERPRISE LEASING COMPANY
ERNEST MOTORS, INC. ERNIE PATTI AUTO LEASING & ERWIN CHRYSLER PLYMOUTH DODGE
ESTERO BAY CHEVROLET INC ESTLE CHEVROLET CADILLAC EVANS AUTO SALES EVERYDAY AUTO
SALES EXCLUSIVE AUTOMOTIVE LLC EXCLUSIVE MOTOR CARS LLC EXCLUSIVE MOTORCARS LLC
EXECUTIVE AUTO SALES EXECUTIVE CARS LLC EXECUTIVE MOTORS EXPRESS AUTO SALES
EXPRESS MOTORS LLC EXTREME DODGE DODGE TRUCK EZ AUTO & TRUCK PLAZA II INC E-Z
WAY CAR SALES & RENTALS FAIRLANE FORD SALES, INC. FAITH MOTORS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

FALCONE AUTOMOTIVE

FAME FINANCE COMPANY

FAMILY KIA

FANELLIS AUTO

FANTASTIC 4 AUTO SALES

FAST AUTO SALES, LLC

FASTLANE AUTO CREDIT INC

FENTON NISSAN OF BLUE SPRINGS

FERMAN CHEVROLET

FERMAN CHRYSLER JEEP DODGE AT

FERMAN CHRYSLER PLYMOUTH

FERMAN NISSAN

FIAT OF SAVANNAH

FIAT OF SOUTH ATLANTA

FIAT OF WINTER HAVEN

FINDLAY CHRY DODGE JEEP RAM

FIRKINS C.P.J.S.

FIRKINS NISSAN

FIRST CHOICE AUTOMOTIVE INC

FIRST STOP AUTO SALES

FIRST UNION AUTOMOTIVE LLC

FISCHER NISSAN INC.

FITZGERALD MOTORS, INC.

FIVE STAR CAR & TRUCK

FIVE STAR DODGE

FL PRICE BUSTER AUTO SALES

FLAMINGO AUTO SALES

FLORENCE AUTO MART INC

FLORIDA AUTO EXCHANGE

FLORIDA FINE CARS INC

FLORIDA TRUCK SALES

FLOW HONDA

FLOW MOTORS

FMC AUTO SALES INC

FORD OF PORT RICHEY

FOREMAN MOTORS, INC.

FORT WALTON BEACH

FORT WAYNE AUTO CONNECTION LLC

FORT WAYNE NISSAN INFINITI

FORTUNE MOTOR GROUP

FRANK MYERS AUTO SALES, INC

FRANK SHOOP CHEVY BUICK PONTIA

FRED ANDERSON KIA

FRED ANDERSON NISSAN OF RALEIG

DEALER NAME

FREEDOM AUTO SALES

FRENSLEY CHRYSLER PLYMOUTH

FRIENDLY FINANCE AUTO SALES

FRITZ ASSOCIATES

FRONTIER MOTORS INC

FRONTLINE AUTO SALES

G & R AUTO SALES CORP

G & W MOTORS INC

GABE ROWE NISSAN

GAINESVILLE MITSUBISHI

GANLEY CHEVROLET, INC

GANLEY CHRYSLER JEEP DODGE INC

GANLEY EAST, INC

GANLEY FORD WEST, INC.

GARY SMITH FORD

GARY YEOMANS FORD

GARYS I-75 AUTO SALES LLC

GATES CHEV PONT GMC BUICK

GATES NISSAN, LLC

GATEWAY AUTOMOTIVE SALES &

GATOR CHRYSLER-PLYMOUTH, INC.

GATOR TRUCK CENTER INC

GENE GORMAN & ASSOC. INC. DBA

GENERAL AUTO LLC

GENTHE AUTOMOTIVE-EUREKA LLC

GEOFF ROGERS AUTOPLEX

GEORGE WEBER CHEVROLET CO

GEORGETOWN AUTO SALES

GEORGIA AUTO WORLD LLC

GEORGIA CHRYSLER DODGE

GERMAIN TOYOTA

GERMAIN TOYOTA

GERWECK NISSAN

GET DOWN MOTORS INC

GETTEL NISSAN OF SARASOTA

GETTEL TOYOTA

GINN MOTOR COMPANY

GLADSTONE AUTO INC

GLEN BURNIE AUTO EXCHANGE, INC

GLENDALE CHRYSLER JEEP INC

GLENN BUICK GMC TRUCKS

GLOBAL AUTO EXPO INC

GLOBAL MOTORS INC

GLOBE AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

GLOVER AUTO SALES

GMOTORCARS INC

GMT AUTO SALES, INC

GOLDEN OLDIES

GOLLING CHRYSLER JEEP

GOOD BAD NO CREDIT AUTO SALES

GOOD CARS

GOOD CARS

GOOD MOTOR COMPANY

GOODMAN CHEV OLDS CAD NISSAN

GR MOTOR COMPANY

GRACE AUTOMOTIVE LLC

GRAINGER NISSAN

GRANT MOTORS CORP.

GRAVITY AUTOS ATLANTA

GRAVITY AUTOS ROSWELL

GREAT BRIDGE AUTO SALES

GREAT INVESTMENT MOTORS

GREAT LAKES HYUNDAI, INC.

GREEN LIGHT CAR SALES

GREEN TREE TOYOTA

GREENLIGHT MOTORS, LLC

GREEN’S TOYOTA

GREENWISE MOTORS

GREER NISSAN

GREG SWEET FORD INC

GRIFFIN FORD SALES, INC.

GRIMALDI AUTO SALES INC

GROGANS TOWNE CHRYSLER

GROUND ZERO MIAMI CORPORATION

GROW AUTO FINANCIAL INC

GTO AUTO SALES INC

GUARANTEE AUTOMAXX CORPORATION

GULF ATLANTIC WHOLESALE INC

GULF COAST AUTO BROKERS, INC.

GUPTON MOTORS INC

GWINNETT SUZUKI

H & H AUTO SALES

H & H AUTO SALES

HAIMS MOTORS INC

HALLMAN AUTOMOTIVE

HAMILTON CHEVROLET INC

HAMMCO INC

DEALER NAME

HANNA IMPORTS

HANS AUTO

HAPPY AUTO MART

HAPPY CARS INC

HARBOR CITY AUTO SALES, INC.

HARBOR NISSAN

HARDIE’S USED CARS, LLC

HARDY CHEVROLET

HARRIET SALLEY AUTO GROUP LLC

HARTLEY MOTORS INC

HAWK FORD OF OAK LAWN

HAWKINSON NISSAN LLC

HEADQUARTER TOYOTA

HEARTLAND CHEVROLET

HENDRICK HONDA

HENDRICKSCARS.COM

HENNESSY MAZDA PONTIAC

HERITAGE AUTOMOTIVE GROUP

HERITAGE CADILLAC-OLDS, INC.

HERITAGE MOTOR COMPANY

HERITAGE NISSAN

HERRINGTON AUTOMOTIVE

HIGH Q AUTOMOTIVE CONSULTING

HIGHLINE IMPORTS, INC.

HIGHWAY 31 AUTO SALES LLC

HILL NISSAN INC

HILLTOP MOTORS

HILTON HEAD MITSUBISHI

HOGSTEN AUTO WHOLESALE

HOLIDAY MOTORS

HOLLYWOOD MOTOR CO #1

HOLLYWOOD MOTOR CO #3

HOMESTEAD MOTORS

HOMETOWN AUTO MART, INC

HONDA CARS OF BRADENTON

HONDA CARS OF ROCK HILL

HONDA MARYSVILLE

HONDA OF FRONTENAC

HONDA OF GAINESVILLE

HONDA OF OCALA

HONDA OF TIFFANY SPRINGS

HONEYCUTT’S AUTO SALES, INC.

HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH

 



--------------------------------------------------------------------------------

DEALER NAME

DODGE

HOOVER MITSUBISHI CHARLESTON

HOOVER TOYOTA, LLC

HORACE G ILDERTON

HORIZON CARS

HT MOTORS INC

HUBLER AUTO PLAZA

HUBLER FINANCE CENTER

HUBLER MAZDA SOUTH

HUDSON AUTO SALES

HUGH WHITE HONDA

HUNT AUTOMOTIVE, LLC

HWY 150 BUYERS WAY, INC.

HYUNDAI OF BRADENTON

HYUNDAI OF GREER

HYUNDAI OF LOUISVILLE

HYUNDAI OF NICHOLASVILLE

HYUNDIA OF ORANGE PARK

HZF PLAINWELL

I 95 TOYOTA & SCION

IDEAL USED CARS INC

IMAGINE CARS

IMPERIAL MOTORS

IMPERIAL SALES & LEASING INC

IMPEX AUTO SALES

INDIAN RIVER LEASING CO

INDY AUTO LAND LLC

INDY AUTO MAN LLC

INDY’S UNLIMITED MOTORS

INTEGRITY AUTO PLAZA LLC

INTEGRITY AUTO SALES

INTEGRITY AUTO SALES INC

INTEGRITY AUTOMOTIVE

INTERCAR

INTERNATIONAL AUTO LIQUIDATORS

INTERNATIONAL AUTO OUTLET

INTERNATIONAL AUTO WHOLESALERS

INTERNATIONAL FINE CARS LLC

INTERSTATE MOTORS LLC

J & C AUTO SALES

J & J FINANCE AND LEASING INC

J & M AFFORDABLE AUTO, INC.

J AND J MOTORSPORTS LLC

J&B AUTO SALES & BROKERAGE

DEALER NAME

J.W. TRUCK SALES, INC.

JACK DEMMER FORD, INC.

JACK MAXTON CHEVROLET INC

JACK MAXTON CHEVROLET, INC

JACK MAXTON USED CARS

JACK MILLER KIA

JACK STONES CREEKSIDE SALES

JACKIE MURPHY’S USED CARS

JACKSONVILLE AUTO SALES LLC

JAKE SWEENEY CHEVROLET, INC

JAKE SWEENEY CHRYSLER JEEP

JAKES USED CARS LLC

JAKMAX

JAMESTOWN AUTO SALES INC

JARRARD PRE-OWNED VEHICLES

JARRETT FORD OF PLANT CITY

JARRETT GORDON FORD INC

JAX AUTO WHOLESALE, INC.

JAY CHEVROLET, INC

JAY HONDA

JAY WOLFE AUTO OUTLET

JC AUTOMAX

JC LEWIS FORD, LLC

JDF AUTO

JEFF WYLEF CHEVROLET OF

JEFF WYLER DIXIE CHEVROLET

JEFF WYLER DIXIE HONDA

JEFFREY P. HYDER

JEFFREYS AUTO EXCHANGE

JEMS AUTO SALES INC

JENISON MOTOR SALES LLC

JENKINS NISSAN, INC.

JERRY HAGGERTY CHEVROLET INC

JERRY WILSON’S MOTOR CARS

JESSE’S AUTO SALES INC

JEWEL AUTO SALES

JIDD MOTORS INC

JIM BURKE NISSAN

JIM BUTLER AUTO PLAZA

JIM COGDILL DODGE CO

JIM DOUGLAS SALES AND SERVICE

JIM KEIM FORD

JIM M LADY OLDSMOBILE INC

JIM ORR AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

JIM SKINNER FORD INC

JIM SOUTHWORTH FORD INC

JIM WHITE HONDA

JIM WOODS AUTOMOTIVE, INC.

JIMMIE VICKERS INC.

JIMMY SMITH PONTIAC BUICK GMC

JK AUTOMOTIVE GROUP LLC

JMC AUTO BROKERS INC

JODECO AUTO SALES

JOE FIRMENT CHEVROLET

JOE KIDD AUTOMOTIVE INC

JOE WINKLE’S AUTO SALES LLC

JOHN BLEAKLEY FORD

JOHN HIESTER CHEVROLET

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES AUTOMOTIVE

JOHN SNYDER AUTO MART, INC.

JOHNNY WRIGHT AUTO SALES LLC

JOHNNYS MOTOR CARS LLC

JOHNSON AUTOPLEX

JOSEPH CHEVROLET OLDSMOBILE CO

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JT AUTO INC.

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

K & M SUZUKI

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KAHLER AUTO SALES LLC

KALER LEASING SERVICES INC

KARGAR, INC.

KASPER CHRYSLER DODGE JEEP

KATHY’S KARS

KC TREND AUTO

KDK AUTO BROKERS

KEFFER PRE-OWNED SOUTH

KEITH HAWTHORNE HYUNDAI, LLC

KEITH PIERSON TOYOTA

KELLEY BUICK GMC INC

KELLY & KELLY INVESTMENT CO IN

KELLY FORD

KENDALL MITSUBISHI

DEALER NAME

KENDALL TOYOTA

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KERRY TOYOTA

KEY CHRYLSER PLYMOUTH INC

KIA ATLANTA SOUTH

KIA AUTO SPORT

KIA COUNTRY OF SAVANNAH

KIA OF CANTON

KING AUTOMOTIVE, LLC

KING MOTORS

KING SUZUKI OF HICKORY LLC

KINGS AUTO GROUP INC

KINGS AUTOMOTIVE INC

KING’S COLONIAL FORD

KINGS FORD, INC

KINGS HONDA

KINGS OF QUALITY AUTO SALES

KLASSIC CARS LLC

KMAX INC

KNAPP MOTORS

KNE MOTORS, INC.

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KOETTING FORD INC

KUHN MORGAN TOYOTA SCION

KUNES COUNTY FORD OF ANTIOCH

L & J AUTO SALES CORP

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE HARTWELL HYUNDAI

LAKE NISSAN SALES, INC.

LAKE NORMAN MOTORS LLC

LAKE PLACID MOTOR CAR, INC

LAKE ST LOUIS AUTO

LAKE WALES CHRSYLER DODGE

LAKELAND AUTO MALL

LAKELAND TOYOTA INC.

LAKESIDE MOTORS

LALLY ORANGE BUICK PONTIAC GMC

LANCASTER AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME

LANCASTERS AUTO SALES, INC.

LANDERS MCLARTY SUBARU

LANDMARK CDJ OF MONROE, LLC

LANDMARK MOTOR COMPANY

LANE 1 MOTORS

LANG CHEVROLET COMPANY

LANGDALE HONDA KIA OF

LANIGAN’S AUTO SALES

LARRY JAY IMPORTS, INC

LARRY ROESCH-CHRYSLER JEEP INC

LASCO FORD INC

LATIN MOTORS INTERNATIONAL LLC

LAWRENCEBURG CHEVROLET INC

LEBANON FORD LINCOLN

LEE’S AUTO SALES, INC

LEG MOTORS LLC

LEITH PREOWNED

LEXUS OF SARASOTA

LEXUS RIVER CENTER

LGE CORP

LIBERTY AUTO CITY INC

LIBERTY AUTO OUTLET INC

LIBERTY FORD SOLON, INC.

LIBERTY FORD, INC

LIBERTY MOTORS LLC

LIBERTY USED MOTORS INC

LIBERTYVILLE CHEVROLET LLC

LIPTON TOYOTA

LMN AUTO INC

LOCHMANDY AUTOS

LOKEY NISSAN

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

LONGWOOD KIA MITSUBISHI

LOU FUSZ MITSUBISHI ST. PETERS

LOU FUSZ MOTOR CO

LOUDON MOTORS, INC

LOVELADY MOTOR COMPANY INC

LUCKY CARS

LUCKY LINE MOTORS INC

LUXOR AUTOMOTIVE INC

LUXURY AUTO DEPOT

LUXURY AUTO LINE LLC

LUXURY CARS & FINANCIAL, INC.

DEALER NAME

LUXURY CARS OUTLET

LUXURY FLEET LEASING LLC

LUXURY IMPORTS AUTO SALES

LUXURY MOTOR CAR COMPANY

LYNN HINES USED CARS

LYNN LAYTON CHEVROLET

LYONS CHEVROLET BUICK GMC INC

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

M & M AUTO WHOLESALERS, LLC

M & M AUTO, INC.

MA & PAS AUTO SALES & SERVICE

MACATAWA AUTO & FINANCE CO

MACHADO AUTO SELL LLC

MAGIC IMPORTS OF

MAGIC MOTORS CENTER

MAHER CHEVROLET INC

MAINLAND AUTO SALES INC

MAINSTREET AUTOMART LLC

MANASSAS AUTO TRUCK & TRACTOR

MANASSAS AUTOMOBILE GALLERY

MARANATHA AUTO

MARCH MOTORS INC.

MARIETTA AUTO MALL CENTER

MARK SWEENEY BUICK PONTIAC GMC

MARKAL MOTORS INC

MARKS AUTO SALES

MARLOZ OF HIGH POINT

MARSHALL FORD

MARTINS USED CARS INC

MASHALLAH IMPORTS LLC

MASTER CAR INTERNATIONAL, INC

MASTER CARS

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATIA MOTORS, INC

MATRIX AUTO SALES, INC.

MATT CASTRUCCI

MATTHEWS MOTORS INC.

MAXIE PRICE CHEVROLETS OLDS,

MAXIMUM DEALS, INC.

MAXKARS MOTORS

MAYSVILLE AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

MC AUTO

MCABEE MOTORS

MCCLUSKY AUTOMOTIVE LLC

MCFARLAND CHEVROLET-BUICK, INC

MCGHEE AUTO SALES INC.

MCJ AUTO SALES OF CENTRAL FLOR

MCKENZIE MOTOR COMPANY, INC,

MCPHAILS AUTO SALES

MCVAY MOTORS, INC.

MEADE BROTHERS AUTO LLC

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

MEDINA AUTO BROKERS

MEDLIN MOTORS, INC.

MELRAY MOTORS CORP

MELROSE PARK AUTO MALL

MEMBERS SALES AND LEASING INC

MENTOR NISSAN

MERCEDES- BENZ OF BEDFORD

MERLIN AUTOS LLC

METRO USED CARS

MIA REPOS LLC

MIAMI AUTO SHOW LLC

MIAMI AUTO WHOLESALE

MIAMI CARS INTERNATIONAL INC

MICHAEL’S AUTO SALES CORP

MID AMERICA AUTO EXCHANGE INC

MID AMERICA AUTO GROUP

MID ATLANTIC AUTO SALES INC

MID RIVERS MOTORS

MIDDLE TENNESSEE AUTO MART LLC

MIDFIELD MOTOR COMPANY, INC.

MIDSTATE MOTORS

MID-TOWN MOTORS LLC

MIDWAY AUTO GROUP

MIDWAY MOTORS

MIDWEST AUTO STORE LLC

MIDWEST FINANCIAL SERVICES

MIDWEST MOTORS & TIRES

MIDWESTERN AUTO SALES, INC.

MIG CHRYSLER DODGE JEEP RAM

MIGENTE MOTORS INC

MIKE ANDERSON USED CAR SUPER

MIKE BASS FORD

DEALER NAME

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE LANCE JEEPS LLC

MIKE PRUITT HONDA, INC

MIKES TRUCKS AND CARS

MILES AUTO SALES

MILESTONE MOTORS, L.L.C.

MILTON DODGE CHRYSLER JEEP

MILTON MARTIN HONDA

MINIVAN SOURCE, INC.

MINTON MOTOR CARS II LP

MIRA AUTO SALES LLC

MIRACLE CHRYSLER DODGE JEEP

MISSOURI MOTORS LLC

MITCHELL COUNTY FORD LLC

MITCHELL MOTORS

MJ AUTO SALES

MJ AUTO SALES

MNS AUTO LLC

MODERN CHEVROLET

MODERN CORP

MONROE DODGE/CHRYSLER INC.

MONZON AUTO SALES INC

MORNING STAR MOTORS

MORRIS IMPORTS LLC

MORRISVILLE AUTO SALES

MORROWS AUTO SALES

MOTOR CAR CONCEPTS II

MOTOR CARS HONDA

MOTORCARS

MOTORCARS TOYOTA

MOTORMART LLC

MOTORMAX OF GRAND RAPIDS

MOTORS DRIVEN INC

MOTORSPORTS UNLIMITED INC

MOTORVATION MOTOR CARS

MR DEALS AUTO SALES & SERVICE

MULLEN AUTO SALES LLC

MULLINAX FORD OF PALM BEACH

MURPHY AUTO CENTER OF

MURRAY’S USED CARS

MY CAR LLC

MYEZAUTOBROKER.COM LLC

MYLENBUSCH AUTO SOURCE LLC

 



--------------------------------------------------------------------------------

DEALER NAME

N & D AUTO SALES, INC.

N T I

NALLEY HONDA

NAPLETON’S HYUNDAI

NAPLETONS NISSAN/NAPLETONS

NAPLETON’S RIVER OAKS CHRYSLER

NAPLETON’S RIVER OAKS KIA

NATIONAL ADVANCE CORP

NATIONAL ADVANCE CORP

NATIONAL AUTO CREDIT INC

NATIONAL AUTOMOTIVE, INC

NATIONAL CAR MART, INC

NATIONAL ROAD AUTOMOTIVE LLC

NATIONWIDE AUTOMOTIVE GROUP

NEIL HUFFMAN VW

NELSON AUTO SALES

NELSON MAZDA

NEUHOFF AUTO SALES

NEW CARLISLE CHRYSLER JEEP

NEW GENERATION MOTORS INC

NEWPORT AUTO GROUP

NEWPORT UNIVERSAL GROUP CORP

NEWTON’S AUTO SALES, INC.

NEXT CAR INC

NICE AUTO GROUP LLC

NICHOLAS DATA SERVICES, INC.

NICHOLS DODGE, INC.

NIMNICHT PONTIAC

NISSAN ON NICHOLASVILLE

NORTH ATLANTA AUTO SUPERSTORE

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTHEND MOTORS INC

NORTHPOINTE AUTO SALES

NORTHTOWNE MOTORS

NORTHWEST MOTORS INC

NOURSE CHILLICOTHE

NUMBER ONE IN RADIO ALARMS INC

NUOVO INIZIO OF FLORIDA, INC.

O C WELCH FORD LINCOLN MERCURY

OAKES AUTO INC

OCEAN HONDA

O’CONNORS AUTO OUTLER

OFF LEASE FINANCIAL, INC.

DEALER NAME

OFFLEASE AUTOMART LLC

O’HARE MOTOR CARS

OHIO AUTO CREDIT

OHIO AUTO WAREHOUSE

OKOLONA MOTOR SALES

OLATHE FORD SALES, INC.

OLD SOUTH SALES INC.

OLDHAM MOTOR COMPANY LLC

OLYMPIC SALES & SERVICE

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

ONYX MOTORS

ORANGE PARK AUTO MALL

ORANGE PARK DODGE

ORLANDO AUTOS

ORLANDO HYUNDAI

OSCAR MOTORS CORPORATION

OVERFLOW MOTORS LLC

OXMOOR CHRYSLER DODGE JEEP RAM

OXMOOR FORD LINCOLN MERCURY

OXMOOR TOYOTA

P & G FINANCE & AUTO SALES

PACE CAR

PACE CHEVROLET BUICK GMC

PACE MOTOR COMPANY

PALM BAY FORD

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM CHEVROLET

PALMETTO 57 NISSAN

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PANAMA CITY AUTOMOTIVE

PAQUET AUTO SALES

PARADISE MOTOR SPORTS

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK AUTO PLAZA LLC

PARKS AUTOMOTIVE, INC

PARKWAY FORD, INC.

PARKWAY MITSUBISHI

PARKWAY MOTORS INC

PATRIOT AUTOMOTIVE LLC

PAUL CERAME KIA

 



--------------------------------------------------------------------------------

DEALER NAME

PAUL CLARK ENTERPRISES INC

PAUL MILLER FORD, INC.

PAYLESS AUTO DEALS LLC

PAYLESS AUTO OF TULLAHOMA

PAYLESS CARS SALES GREENSBORO

PAYLESS MOTORS LLC

PCT ENTERPRISES OF FLORIDA LLC

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES

PENSACOLA AUTO BROKERS, INC

PEREZ SALES & SERVICE, INC

PERFORMANCE CHEVROLET BMW

PERFORMANCE GMC OF

PERFORMANCE TOYOTA

PETE MOORE CHEVROLET, INC

PETE MOORE IMPORTS, INC

PETERS AUTO SALES, INC.

PG MOTORS LLC

PHILIP MOTORS INC

PHILLIPS BUICK PONTIAC GMC INC

PHOENIX MOTORS

PHOENIX SPECIALTY MOTORS CORP

PIEDMONT AUTO SALES INC

PILES CHEV-OLDS-PONT-BUICK

PINELLAS MOTORS INC

PINEVILLE IMPORTS

PLAINFIELD AUTO SALES, INC.

PLAINFIELD FAMILY AUTO & REPAI

PLATINA CARS AND TRUCKS INC

PLATTNER’S

PLAZA LINCOLN MERCURY

PLAZA PONTIAC BUICK GMC INC

POGUE CHEVROLET INC

PORT MOTORS

PORTAL AUTOMOTIVE INC

POWER PONTIAC GMC OLDSMOBILE

POWERBUY MOTORS

PRADO AUTO SALES

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO EXCHANGE

PREMIER AUTO SALES

PREMIER AUTOS OF ALTON

PREMIER FORD LINCOLN MERCURY

DEALER NAME

PREMIER MAZDA/CDJ AUTOMOTIVE

PREMIERE CHEVROLET, INC.

PREMIUM AUTO BY RENT

PREMIUM MOTORS LLC

PREMIUM MOTORS OF FLORIDA LLC

PRESTIGE AUTO BROKERS

PRESTIGE AUTO EXCHANGE

PRESTIGE AUTO MALL

PRESTIGE AUTO SALES II INC

PRESTIGE MOTORS OF VIERA

PRESTON AUTO OUTLET

PRICE RIGHT STERLING HEIGHTS

PRICED RIGHT AUTO, INC.

PRICED RIGHT CARS, INC

PRIDE AUTO SALES

PRIME MOTORS INC

PRIME MOTORS, INC.

PROCAR

PROFESSIONAL AUTO SALES

PT AUTO WHOLESALE

QUALITY IMPORTS

QUALITY MOTORS LLC

R & B CAR COMPANY

R & Z AUTO SALES

R AND R MOTORS

R.K. CHEVROLET

RADER CAR CO INC

RAMOS AUTO LLC

RAMSEY MOTORS

RANKL & RIES MOTORCARS, INC

RAY CHEVROLET

RAY LAETHEM BUICK GMC INC

RAY PEARMAN LINCOLN MERCURY

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN OLDSMOBILE AND

RAY SKILLMAN USED CAR

RAY SKILLMAN WESTSIDE

RC AUTO CREDIT

RE BARBER FORD INC

REAL BIZ AUTOMOTIVES

REALITY AUTO SALES INC

REGAL PONTIAC, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

REGIONAL WHOLESALE

REID’S AUTO CONNECTION

REIDSVILLE NISSAN INC

REINEKE FORD LINCOLN MERCURY

RELIABLE TRUCK SALES

RENEWIT CAR CARE

REVOLUTION MOTORS LLC

RICART FORD USED

RICE AUTO SALES

RICHARD KAY AUTOMOTIVE

RICK CASE CARS INC

RICK CASE MOTORS, INC.

RICK HENDRICK CHEVROLET

RICK HILL NISSAN INC

RICK MATTHEWS BUICK PONTIAC

RICKS AUTO SALES

RIDE TIME, INC.

RIGHT HOUR AUTO SALES INC

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIO AUTO GROUP

RIOS MOTORS

RIVER CITY AUTO SALES INC

RIVERCHASE KIA

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

RIVERVIEW AUTO & WATERCRAFT

RIVIERA AUTO SALES SOUTH, INC.

RJ’S AUTO SALES

RML HUNTSVILLE AL AUTOMOTIVE

ROAD MASTER AUTO SALES LLC

ROB PARTELO’S WINNERS

ROBERT-ROBINSON CHEVROLET

ROBERTS COMPANY MOTOR MART LLC

ROCK ROAD AUTO PLAZA

ROGER WILLIAMS AUTO SALES

ROGER WILSON MOTORS INC

ROSE AUTOMOTIVE INC

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSE CITY MOTORS 2

ROSEDALE AUTO SALES INC

ROSEN HYUNDAI OF ALGONQUIN LLC

ROSEN MAZDA

DEALER NAME

ROSEN MAZDA OF LAKE VILLA

ROSEN NISSAN

ROSWELL MITSUBISHI

ROUEN CHRYSLER DODGE JEEP INC

ROUEN MOTORWORKS LTD

ROUTE 4 BUDGET AUTO

ROY O’BRIEN, INC

ROYAL AUTO SALES

ROYAL AUTOTEC INC

ROYAL FAMILY MOTORS INC

RP AUTOMOTIVE LLC

RPM AUTO SALES

RT 177 AUTO SALES INC

RUSSELL AUTO SALES

S ANDREWS AUTO SALES INC

S S & M AUTOMOTIVE

S S AUTO INC

SAM GALLOWAY FORD INC.

SANDY’S AUTO SALES LLC

SANSING CHEVROLET, INC

SAULS MOTOR COMPANY, INC.

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

SCANLON IMPORTS, INC.

SCHAUMBURG HYUNDAI

SELECT AUTO

SELECT AUTO NETWORK LLC

SELECT AUTO SALES

SELECT MOTORS OF TAMPA INC.

SERRA AUTOMAX - DEACTIVATED

SEVERITY MOTORSPORTS INC

SHAD MITSUBISHI

SHAFER PREFERRED MOTORS INC

SHARP CARS OF INDY

SHAWNEE MOTORS GROUP

SHEEHY FORD INC

SHEEHY GLEN BURNIE INC.

SHELBYVILLE CHRYSLER PRODUCTS

SHERDAN ENTERPRISES LLC

SHERMAN DODGE

SHERWOOD OF SALISBURY INC

SHOOK AUTO INC

 



--------------------------------------------------------------------------------

DEALER NAME

SHOW ME AUTO MALL INC

SHOWCASE AUTOS, INC

SHUTT ENTERPRISES INC

SIGN & DRIVE AUTO SALES LLC

SIGN & DRIVE MOTORS LLC

SIGNATURE MOTORS USA LLC

SIMON SAYS ETC CORP

SIMS BUICK GMC NISSAN

SINA AUTO SALES, INC.

SINCLAIR BUICK GMC TRUCK INC

SINCLAIR DAVE LINCOLN MERCURY

SMH AUTO

SMITH MOTORS LLC

SOUTH 71 AUTO SALES

SOUTH BEACH MOTOR CARS

SOUTH CHARLOTTE PREOWNED AUTO

SOUTH I-75 CHRYSLER DODGE JEEP

SOUTH MIAMI FIAT

SOUTH MOTORS HONDA

SOUTHEAST JEEP EAGLE

SOUTHERN CARS

SOUTHERN CARS

SOUTHERN CHEVROLET

SOUTHERN DODGE CHRY JP RAM @ N

SOUTHERN MOTOR COMPANY

SOUTHERN STAR AUTOMOTIVE

SOUTHERN TRUST AUTO GROUP

SOUTHERN TRUST AUTO SALES

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHGATE FORD

SOUTHPORT MOTORS

SOUTHTOWN MOTORS

SPACE & ROCKET AUTO SALES

SPIRIT CHEVROLET-BUICK INC.

SPITZER DODGE

SPITZER KIA

SPITZER MOTOR CITY

SPORTS AND IMPORTS, INC.

SRQ AUTO LLC

STANFIELD AUTO SALES

STAR MOTORS

STARK AUTO GROUP

STARRS CARS AND TRUCKS, INC

STATE AUT GROUP LLC

DEALER NAME

STATELINE CHRYSLER DODGE JEEP

STEELY LEASE SALES

STEPHEN A FINN AUTO BROKER

STERLING AUTO SALES

STEVE AUSTINS AUTO GROUP INC

STEVE RAYMAN CHEVROLET, LLC

STEWART AUTO GROUP OF

STEWART MOTORS

STINGRAY CHEVROLET BARTOW LLC

STL CAR CREDIT

STOKES BROWN TOYOTA SCION

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STOKES USED CAR CENTER

STONE MOUNTAIN NISSAN

STOUT SALES

STRICKLAND AUTOMOTIVE INC

STYKEMAIN CHEVROLET PONTIAC

SUBARU CONCORD

SUBARU OF DAYTON

SUBARU OF KENNESAW LLC

SUBARU OF MCDONOUGH, LLC

SUBARU OF WICHITA LLC

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUFFIELD MOTORS

SUMMIT AUTOPLEX LLC

SUMMIT PLACE KIA

SUMMIT PLACE KIA MT. CLEMENS

SUMMIT PRE-OWNED OF RALEIGH

SUMTER CARS & TRUCKS

SUN HONDA

SUN TOYOTA

SUNNY FLORIDA MOTORS, INC.

SUNRAY AUTO SALES INC

SUNRISE AUTOMOTIVE

SUNRISE CHEVROLET

SUNSET MOTORS

SUNSHINE AUTO BROKERS INC

SUNSTATE FORD

SUNTRUP NISSAN VOLKSWAGEN

SUPER AUTO SALES

SUPER AUTOS MIAMI

 



--------------------------------------------------------------------------------

DEALER NAME

SUPER DEAL AUTO SALES LLC

SUPERCARS OF CAROLINAS LLC

SUPERIOR HONDA

SUPERIOR KIA

SUPERIOR PONTIAC BUICK GMC, INC

SUPREME CARRIAGE LLC

SUPREME MOTORS OF NASHVILLE

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUSKI CHEVROLET BUICK INC

SUTHERLAND CHEVROLET INC

SUTHERLIN NISSAN OF FT. MYERS

SUZUKI OF NASHVILLE

SVG MOTORS LLC

SW PREMIER MOTOR GROUP INC

SWEENEY BUICK PONTIAC GMC

TAMERON AUTOMOTIVE GROUP

TAMIAMI FORD, INC.

TAMPA HONDA

TAMPABAYAUTOS.NET

TARGET AUTOMOTIVE

TAYLOR AUTO SALES INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TEAM AUTO INC

TEAM AUTOMOTIVE

TEAM NISSAN OF MARIETTA

TED CIANOS USED CAR CENTER

TENNESSEE AUTO SALES

TENNESSEE AUTOPLEX, LLC

TERRE HAUTE AUTO AND EQUIPMENT

TERRY CULLEN CHEVROLET

TERRY LABONTE CHEVROLET

TERRY LEE HONDA

THE 3445 CAR STORE, INC.

THE AUTO BROKER

THE AUTO GROUP LLC

THE AUTO LIVERY

THE AUTO PARK INC

THE AUTO STORE

THE AUTO STORE

THE AUTOBLOCK

THE CAR CABANA OF

THE CAR CENTER

THE CAR COMPANY SUZUKI

DEALER NAME

THE CAR CONNECTION, INC.

THE CAR EXCHANGE

THE CAR SHOPPE LLC

THE CAR STORE

THE LUXURY AUTOHAUS INC.

THE MINIVAN STORE

THE MONTGOMERY GROUP LLC

THE REPO STORE

THOMAS & SON INC.

THOMAS OF CAIRO, CHEV, PONT

THOMASVILLE TOYOTA

THORNTON CHEVROLET, INC

THORNTON ROAD HYUNDAI

THOROUGHBRED FORD INC

THRIFTY OF GRAND RAPIDS

TIFFIN FORD LINCOLN MERCURY

TILLMAN AUTO LLC

TIM FRENCH SUPER STORES, LLC

TIM SHORT CHEVY BUICK GMC OF

TIM TOMLIN AUTOMOTIVE GROUP

TINCHER AUTO GROUP

TINPUSHER LLC

TKP AUTO SALES INC

TNT AUTO SALES INC

TOM EDWARDS, INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM STENHOUWER AUTO SALES INC

TOM WOOD FORD

TOMLINSON MOTOR COMPANY OF

TONY ON WHEELS INC

TOP CHOICE AUTO

TOP GUN AUTO SALES LLC

TOPLINE CARS CORP

TOWN & COUNTRY AUTO SALES, LLC

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY FORD, INC.

TOWNE EAST AUTO

TOYOTA OF GASTONIA

TOYOTA OF HOLLYWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MCDONOUGH

TOYOTA OF MUNCIE

TOYOTA OF TAMPA BAY

 



--------------------------------------------------------------------------------

DEALER NAME

TOYOTA ON NICHOLASVILLE

TOYOTA WEST/SCION WEST

TRI STATE USED AUTO SALES

TRIAD AUTOPLEX

TRI-CITY AUTO MART

TRINITY AUTOMOTIVE

TRIPLE C AUTO INC

TRIPLE D MOTORS LLC

TROPICAL AUTO OUTLET

TROPICAL AUTO SALES

TROY FORD INC

TRUCK TOWN INC

TRUSSVILLE WHOLESALE AUTOS

TRUST US AUTO SALES LLC

TRYON AUTO MALL

TWIN CITY CARS INC

TYLER AUTOMOTIVE GROUP INC

U.S. AUTO GROUP, INC.

U-DRIVE AUTO LLC

ULTIMATE AUTO DEALS INC

ULTIMATE IMAGE AUTO, INC

UNITED AUTO SALES

UNITED LUXURY MOTORS LLC

UNITED VEHICLE SALES

UNIVERSAL AUTO PLAZA

UNIVERSAL AUTO PLAZA LLC

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY KIA

UNLIMITED AUTOMOTIVE

UNLIMITED MOTORS

UNLIMITED MOTORS

UNLIMITED MOTORS

UPPER MARLBORO FORD LLC

UPSTATE LIL BOYZ TOYZ LLC

US 1 CHRYSLER DODGE JEEP

USA AUTO & LENDING INC

USA MOTORCARS

USED CAR FACTORY INC

USED CAR SUPERMARKET

V & S AUTO SALES LLC

VA CARS INC

VADEN NISSAN, INC.

VANN YORK BARGAIN CARS LLC

VANN YORK PONTIAC BUICK GMC

DEALER NAME

VANN YORK PONTIAC, INC.

VANN YORK TOYOTA, INC

VANTAGE MOTORS LLC

VARSITY LINCOLN MERCURY

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VERACITY MOTOR COMPANY LLC

VESTAVIA HILLS AUTOMOTIVE

VICTORIA MOTORS, LLC

VICTORY AUTO EXPRESS INC

VICTORY AUTO INC

VICTORY CHEVROLET BUICK

VICTORY CHEVROLET LLC

VICTORY MOTOR SALES INC

VILLAGE AUTOMOTIVE

VIN DEVERS, INC

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VINUP MOTORS

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VIP ONE IMPORTS INC

VIRGINA MOTOR CO.

VOGUE MOTOR CO INC

VOLUSIA AUTO SALES

VOLVO OF FT. MYERS

VULCAN MOTORS LLC

W & S AUTO CENTER INC

WABASH AUTO CARE INC

WADE FORD INC

WAGNER SUBARU

WALDEN AUTOMOTIVE ENTERPRISES

WALDROP MOTORS INC

WALKER FORD CO., INC.

WALT SWEENEY FORD, INC

WALTERS AUTO SALES AND RENTALS

WALT’S LIVE OAK FORD

WANTED WHEELS INC

WASHINGTON BLVD MOTORS

WAYNE AKERS FORD INC.

WEB AUTO BROKERS

WEBBER AUTOMOTIVE LLC

WEINE AUTO SALES EAST

WEINLE AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

WEST CLAY MOTOR COMPANY LLC

WEST HIGH AUTO LLC

WEST KENDALL TOYOTA

WEST MAIN MOTORS

WEST SIDE TOYOTA

WESTSIDE MOTOR CO

WHEELS & DEALS AUTO SALES

WHEELS & DEALS AUTO SALES OF

WHEELS AUTO SALES

WHITE FORD CO., INC.

WHITEWATER MOTOR COMPANY INC

WHOLESALE AUTO BROKERS INC

WHOLESALE, INC

WILDCAT AUTO SALES

WILDWOOD MOTORS

WILLS MOTOR SALES

WINDSOR AUTO SALES

WINTER PARK AUTO EXCHANGE INC

WMD MOTORS INC

WOODBRIDGE MOTORS, INC.

WOODY ANDERSON FORD

WOODY SANDER FORD, INC.

WORLD AUTO NETWORK INC

WORLD AUTO, INC.

WORLD CAR CENTER & FINANCING

WORLDWIDE MOTORS LLC

WORLEY AUTO SALES

WOW CAR COMPANY

WRIGHT’S AUTO SALES

WWW.GETAUCTIONCARS.COM

WYRICK AUTO SALES

XCITING AUTO SALES LLC

XL1 MOTORSPORTS, INC

XTREME MOTORS INC

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES AUTO SALES INC

YES AUTOMOTIVE LLC

YESHUA AUTO SALES LLC

YOU SELECT AUTO SALES LLC

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

ZEIGLER CHEVROLET LLC

ZOMBIE JOHNS KILLER DEALS LLC

 

 